In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial *1009Writs, Parish of Orleans, Criminal District Court Div. M, No. 538-091; to the Court of Appeal, Fourth Circuit, No. 2013-K-0414.
Writ granted. The magistrate court’s ruling approving the property bond is reversed for the reasons expressed by the dissenting judge in the court of appeal. The 2008 procuration did not expressly grant the representative the authority to bind her principal in a contract of surety-ship to fulfill the obligations of another. La. Civil Code art. 2997 and 3038.